Citation Nr: 0417354	
Decision Date: 06/29/04    Archive Date: 07/13/04

DOCKET NO.  01-06 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left foot 
disorder.

2.  Entitlement to a higher initial rating for 
pseudofolliculitis, currently rated as zero percent 
disabling.

3.  Entitlement to an increased rating for lumbosacral 
strain, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from May 1976 to February 
1977.

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions dated in January 2001 
and June 2001 of the Department of Veterans Affairs (VA) 
Regional Office (the RO) in Pittsburgh, Pennsylvania.  In the 
January 2001 rating decision, the RO denied entitlement to a 
disability evaluation in excess of 40 percent for lumbosacral 
strain.  The veteran appealed as to that denial.  

In the June 2001 rating decision, the RO denied entitlement 
to service connection for a left foot disorder; and granted 
service connection for pseudofolliculitis and assigned that 
disorder a zero percent evaluation from September 27, 2000.  
The veteran perfected appeals as to the denial of service 
connection and as to the rating assigned for 
pseudofolliculitis.  These two issues are addressed in the 
Remand below.

In an April 2001 statement, the veteran raised the issues of 
entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities and 
entitlement to service connection for depression.  In May 
2003, the Board remanded the case to the RO for further 
development, and at that time these issues were referred to 
the RO for the appropriate action.  At this time, the Board 
notes that the claims file does not indicate that any action 
has been taken with respect to the two issues raised in the 
April 2001 statement.  This matter is again referred to the 
RO for appropriate action.

Because the veteran has disagreed with the initial rating 
assigned for pseudofolliculitis, the Board has characterized 
that issue as listed on the title page. See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).




FINDING OF FACT

Pseudofolliculitis is stable and manifested by papules with 
mild surface scaling in the beard area, facial acne scars, 
and no pustules, drainage or erythema.


CONCLUSION OF LAW

The criteria for an initial disability rating of 10 percent 
for pseudofolliculitis are met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7800, 
7803, 7804, 7805, 7806 (2003); 67 Fed. Reg. 49,596 (July 31, 
2002), to be codified at 38 C.F.R. § 4.118, Diagnostic Codes 
7800, 7801, 7802, 7803, 7804, 7805, 7806, 7828 (effective 
August 30, 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA and Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and codified 
as amended at 5102, 5103, 5106 and 5107 (West Supp. 2001)) 
redefined VA's duty to assist an appellant in the development 
of a claim. Guidelines for the implementation of the VCAA 
that amended VA regulations were published in the Federal 
Register in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).   

The RO notified the appellant consistent with requirements 
under the VCAA in a letter dated in April 2001.  He was 
informed of the information and evidence necessary to 
substantiate the claim, which evidence he was expected to 
submit, and which evidence VA would attempt to obtain for 
him.  He was also requested to inform the RO of any further 
evidence the claimant wanted VA to attempt to obtain, and to 
send the evidence needed relevant to the claim.  He has also 
been informed of what evidence was needed to substantiate his 
claim on appeal here.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The record reflects that the RO has made 
reasonable efforts to obtain relevant medical evidence 
adequately identified by the appellant in support of his 
claim.  The Board finds that VA has complied with the VCAA 
duties to notify and assist.  

II.  Initial Rating for Pseudofolliculitis

In January 2003, the Board determined that the evaluation for 
the veteran's pseudofolliculitis required additional 
development which included affording the veteran further VA 
dermatological examination to determine the level of 
disability associated with his service-connected 
pseudofolliculitis.  In April 2003, the Board sent the 
veteran a letter notifying him that he was going to be 
scheduled for an additional VA evaluation at the Pittsburgh, 
PA, VA Medical Center.  The veteran was informed in writing 
of the provisions of 38 C.F.R. § 3.655 which direct that 
where a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  The notice 
was sent to the veteran's current address of record.  The 
record does not reflect that the notice was returned by the 
United States Postal Service as undeliverable.  The veteran 
was subsequently scheduled for an April 2003 VA examination.  

The veteran failed to either report for the examination or to 
reschedule it with the VA medical facility.  Given his 
failure to appear for an examination scheduled in conjunction 
with the initial evaluation assigned for his service-
connected pseudofolliculitis, the Board's review will be 
based on the evidence now of record.  38 C.F.R. § 3.655 
(2003).  Any duty imposed on the VA, including the duty to 
assist and to provide notification, has been met. Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity. See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2003).  If a veteran has an unlisted 
disability, it will be rated under a disease or injury 
closely related by functions affected, symptomatology, and 
anatomical location. 38 C.F.R. § 4.20; see 38 C.F.R. § 4.27 
(providing specific means of listing diagnostic code for 
unlisted disease or injury). When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7. After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making disability evaluations.  38 C.F.R. § 
4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  

In cases such as this where the veteran has appealed the 
initial rating assigned after service connection is 
established, the Board must consider the initial rating, and, 
if indicated, the propriety of a staged rating from the 
initial effective date forward. See Fenderson v. West, 12 
Vet. App. 119, 126-7 (1999).

The veteran's statements describing the symptoms of his 
service-connected disorders are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.

The veteran's pseudofolliculitis is evaluated as zero percent 
disabling by analogy to Diagnostic Code 7806. 38 C.F.R. § 
4.118.  During the pendency of the veteran's appeal, VA 
promulgated new regulations for evaluating disability from 
skin disorders, effective August 30, 2002.  See 67 Fed. Reg. 
49,590 (July 31, 2002) (to be codified at 38 C.F.R. pt. 4).  
Generally, where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran will apply. Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  However, when amended regulations 
expressly state an effective date and do not include any 
provision for retroactive applicability, application of the 
revised regulations prior to the stated effective date is 
precluded, notwithstanding Karnas. 38 U.S.C.A. § 5110(g); 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); VAOPGCPREC 3- 
2000. Therefore, prior to August 30, 2002, the Board may 
apply only the previous version of the rating criteria. As of 
August 30, 2002, the Board must apply whichever version of 
the rating criteria is more favorable to the veteran.

After the RO issued its final supplemental statement of the 
case, the Board advised the veteran that the rating criteria 
had been amended, provided a copy of those changes, and 
offered the veteran and his representative time in which to 
present additional evidence or argument relevant to the 
amendments.  The veteran's representative responded in 
September 2003 in a statement in lieu of VA Form 646.  No 
additional evidence was provided.  Accordingly, the Board may 
consider each version of the regulations without prejudice to 
the veteran. Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Under the pre-amended regulations, tinea barbae (Diagnostic 
Code 7814) was to be rated as for eczema (Diagnostic Code 
7806), dependent upon the location, extent, and repugnant or 
otherwise disabling character of manifestations.  Under the 
amended regulations, dermatophytosis (Diagnostic Code 7813), 
to include tinea barbae of the beard area, is to be rated as 
disfigurement of the head, face, or neck (Diagnostic Code 
7800), scars (Diagnostic Codes 7801-7805), or dermatitis 
(Diagnostic Code 7806), depending upon the predominant 
disability. 

Under the former criteria of Diagnostic Code 7806, skin 
disability is rated as noncompensable when there is slight, 
if any, exfoliation, exudation, or itching, if on a non-
exposed surface or small area.  A 10 percent rating is 
warranted when there is exfoliation, exudation or itching 
that involves an exposed surface or an extensive area.  The 
next higher rating of 30 percent is assigned where exudation 
or itching is constant, or where there are extensive lesions 
or marked disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 
7806 (2002).

Effective from August 30, 2002, Diagnostic Code 7806 provides 
that a noncompensable evaluation will be assigned if 
dermatitis or eczema involves less than 5 percent of the 
entire body or less than 5 percent of exposed areas affected 
and no more than topical therapy was required during the past 
12-month period. A 10 percent evaluation will be assigned 
where at least 5 percent, but less than 20 percent of the 
entire body or at least 5 percent, but less than 20 percent 
of exposed areas are affected or intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs were required for a total duration of less than six 
weeks during the past 12-month period.  A 30 percent 
evaluation is assigned for 20 to 40 percent of the entire 
body, or 20 to 40 percent of exposed areas affected, or 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly during the past 12-month 
period. 38 C.F.R. § 4.118, Diagnostic Code 7806 (effective 
Aug. 30, 2002).

The previous version of Diagnostic Code 7800 provides for 
evaluation of disfiguring scars of the head, face or neck.  
Under that code, a noncompensable rating is assigned for 
disfiguring scars of the head, face, or neck when slight; a 
10 percent rating is assigned for moderate; disfiguring 
symptoms.  A 30 percent rating is assigned for disfiguring 
scars of the head, face, or neck when severe, especially if 
producing a marked and unsightly deformity of eyelids, lips, 
or auricles.

Under the amended version of Code 7800, disfigurement of the 
head, face, or neck, a 10 percent rating is assigned for 
disfigurement of the head, face, or neck with one 
characteristic of disfigurement.   A 30 percent rating is 
assigned with visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement.  Note 1 to Code 7800 lists 
the eight characteristics of disfigurement, for purposes of 
evaluation under § 4.118: (1) scar 5 or more inches (13 or 
more cm.) in length; (2) scar at least one- quarter inch (0.6 
cm.) wide at widest part; (3) surface contour of scar 
elevated or depressed on palpation; (4) scar adherent to 
underlying tissue; (5) skin hypo-or hyper- pigmented in an 
area exceeding six square inches (39 sq. cm.); (6) skin 
texture abnormal (irregular, atrophic, shiny, scaly, etc.) in 
an area exceeding six square inches (39 sq. cm.); (7) 
underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.); and (8) skin indurated and 
inflexible in an area exceeding six square inches (39 sq. 
cm.).

Under the regulations in effect prior to August 30, 2002, 
superficial scars warrant a 10 percent evaluation if they are 
poorly nourished and subject to repeated ulceration or if 
they are tender and painful on objective demonstration.  
Scars may also be rated based on limitation of function of 
the part affected.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804, and 7805 (2002).

The revised Diagnostic Code 7803 provides that superficial, 
unstable scars warrant assignment of a 10 percent evaluation. 
Note (1) defines an unstable scar as one where, for any 
reason, there is frequent loss of covering of skin over the 
scar. Note (2) defines a superficial scar as one not 
associated with underlying soft tissue damage. The revised 
Diagnostic Code 7804 provides that superficial scars that are 
painful on examination warrant a 10 percent evaluation. Note 
(1) defines a superficial scar as one not associated with 
underlying soft tissue damage. The revisions continue to 
provide that scars are otherwise rated based on limitation of 
function of affected part pursuant to Diagnostic Code 7805. 
67 Fed. Reg. 49,596 (July 31, 2002), (to be codified at 38 
C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805).

Under the revised criteria, specific evaluation criteria were 
included to address acne, based on the extent of involvement 
by acne, its location, and whether it is deep or superficial. 
Under Diagnostic Code 7828, superficial acne (comedones, 
papules, pustules, superficial cysts) of any extent is 
assigned a noncompensable rating.  Deep acne (deep inflamed 
nodules and pus-filled cysts) affecting less than 40 percent 
of the face and neck, or; deep acne other than on the face 
and neck is rated as 10 percent disabling.  If deep acne 
(deep inflamed nodules and pus-filled cysts) affects 40 
percent or more of the face and neck, a 30 percent rating is 
warranted.  In the alternative, the disability can be rated 
as disfigurement of the head, face, or neck (Diagnostic Code 
7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804 or 
7805) depending upon the predominant disability. 67 Fed. Reg. 
49596 (2002) (to be codified at 38 C.F.R. § 4.118, Diagnostic 
Code 7828).

The Board also notes that in connection with the veteran's 
claim for service connection for pseudofolliculitis, the 
appellant underwent a VA examination in May 2001.  However, 
following that VA examination, in connection with the 
veteran's appeal as to the initial rating assigned for his 
skin disorder, the Board determined that additional 
examination was necessary and subsequently a VA examination 
was scheduled in April 2003.  The evidence of record shows 
that the appellant failed to report to that examination. With 
respect to that examination, it should be pointed out that, 
the rating decision appealed by the appellant was the 
original rating for pseudofolliculitis, see Fenderson, supra, 
and as such, was the result of an original compensation 
claim.  This is significant because under 38 C.F.R. § 3.655, 
when a claimant fails, without good cause, to report for an 
examination scheduled in conjunction with an original 
compensation claim, which examination was required to 
establish entitlement to the benefit sought, the decision on 
the claim must be made based on the available evidence of 
record.  38 C.F.R. § 3.655(b) (2003).  Consequently, the 
Board must proceed to adjudicate this appeal based on the 
evidence presently in the record.

VA treatment records in September 2000 show that on 
examination, there were multiple keloidal scars on the 
posterior neck and chin and anterior chest.  There were a few 
erythematous papules that were perifollicular.  The 
assessment then was that the veteran had long-standing 
pseudofolliculitis barbae.

VA treatment records from November 2000 to January 2001 show 
treatment for the veteran's service-connected 
pseudofolliculitis.  In November 2000, the veteran had 
multiple hair follicle corresponding papules with mild 
surface scaling located on his beard area, especially in the 
submandibular area.  Additionally he had multiple, depressed 
scars approximately 1 to 2 mm in size, located on both cheeks 
and maxillary area.  The assessment was scar secondary to 
acne, and pseudofolliculitis.

In January 2001, he was shown to have multiple areas of very 
small pinpoint papules as well as bilateral maxillary cheek 
areas of pitting, approximately 1 mm in size.  He had no 
drainage in that area.

During a May 2001 VA examination for skin diseases, the 
veteran complained of symptoms of itchiness and a burning 
sensation especially when he shaves.  The examiner noted that 
there were several papules on the lower shave line in the 
submandibular area.  There were no pustules currently, and no 
drainage and no erythema.  There were multiple pitted scars 
along both upper cheeks.  The diagnosis was 
pseudofolliculitis, stable, and facial acne scars.

After a review of the evidence, the Board finds that the 
clinical evidence warrants a 10 percent rating for the 
veteran's pseudofolliculitis as there is evidence of mild 
surface scaling in the beard area.  This is consistent with 
rating criteria under the former Diagnostic Code 7806 for a 
10 percent rating when there is exfoliation involving an 
exposed surface.  

However, the Board finds that the preponderance of the 
evidence is against a disability rating greater than 10 
percent under any of the pertinent rating criteria in effect 
prior to and since August 30, 2002.  With respect to 
Diagnostic Code 7806, the available competent evidence does 
not show that there is constant exudation or itching, or that 
there are extensive lesions or marked disfigurement.  Nor 
does it show that the disorder involves 20 to 40 percent of 
the entire body or 20 to 40 percent of exposed areas 
affected, or requires systemic therapy such as 
corticosteroids or other immunosuppressive drugs.  

Similarly, the evidence does not demonstrate the extent of 
disfigurement from pseudofolliculitis required for a 30 
percent rating under either version of Diagnostic Code 7800.  
38 C.F.R. § 4.7.  The evidence also does not show severe 
disfiguring scars of the head, face or neck; nor visible or 
palpable tissue loss and gross distortion or asymmetry of one 
feature or paired set of features.  Nor does the evidence 
show that the veteran manifests disfigurement of the head, 
face or neck with two or three characteristics of 
disfigurement as noted under Diagnostic Code 7800 (effective 
Aug. 30, 2002).

The record also does not show evidence of deep acne (deep 
inflamed nodules and pus-filled cysts) affecting 40 percent 
or more of the face and neck.

The Board finds the symptoms associated with the veteran's 
pseudofolliculitis have not changed significantly for the 
period since the grant of service connection, and therefore, 
staged ratings are not required in this case, as 10 percent 
is the most appropriate evaluation for the veteran's 
pseudofolliculitis since the grant of service connection for 
the disability.  See Fenderson, supra.

Finally, the Board finds no reason for referral to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1).  
That is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated for his service-connected 
pseudofolliculitis by the regular rating schedule. VAOPGCPREC 
6- 96.


ORDER

Entitlement to a 10 percent rating for is granted for 
pseudofolliculitis subject to provisions governing the 
payment of monetary benefits.


REMAND

The veteran seeks service connection for a left foot 
disorder, and an increased rating for his service-connected 
lumbosacral strain.

VA must ensure compliance with the notice and duty to assist 
provisions contained in VCAA.  This should include 
consideration of whether any additional notification or 
development action is required under the VCAA.  In this 
regard VA is required to notify the claimant and the 
claimant's representative, if any, of the evidence necessary 
to complete the application for the benefit sought, as well 
as of its efforts to procure relevant evidence.  VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. See 
38 U.S.C.A. § 5103(a) (West 2002).  Moreover, required 
development action may include requesting information as 
described in 38 U.S.C.A. § 5106.

A claim may be decided without providing such assistance only 
when no reasonable possibility exists that such assistance 
will aid in the establishment of entitlement, or the record 
includes medical evidence sufficient to adjudicate the claim.  
See 38 U.S.C.A. § 5103A (West 2002).  A determination has 
been made that additional development is necessary in the 
current appeal.  

The veteran is seeking service connection for a left foot 
disorder and the RO has denied this claim on the basis that 
there was no diagnosis of a chronic left foot condition which 
was caused by or aggravated by service, noting that pes 
planus was a congenital condition.

The evidence of record includes the following.  Service 
medical records include the report of examination in April 
1976.  In connection with that examination, the veteran 
reported that he had not had any foot trouble.  On 
examination, evaluation of the feet was normal.

A November 1976 podiatry section consultation report shows 
that the veteran was seen for complaints of painful arches, 
worse on the left, secondary to trauma four months before.  
He reported that the pain was getting worse.  On examination, 
there was no edema, and range of motion was within normal 
limits with the exception of a decreased dorsiflexion and 
right foot varus, bilaterally.  The impression was 
hypertrophied navicular, bilaterally, worse on the left, flat 
foot with plantar fasciitis. 

Treatment records in January 1977 include a podiatry section 
note showing that the veteran had complaints and called about 
a condition.  The record noted that the veteran had no foot 
problem,  cane not required.  At separate note that day 
indicated that the veteran wanted a profile for a left foot 
painful area localized to the navicular area.  Examination 
was negative for possible pes planus.  The impression was 
normal foot.

The report of a January 1977 examination at separation shows 
that the veteran reported that he had had foot trouble.  On 
examination, evaluation of the feet was normal.  

During a February 1978 VA examination, the examiner diagnosed 
pes planus 3rd degree, bilateral, congenital, not 
symptomatic. 

VA treatment records in February 2001 show that the veteran 
underwent surgery for collapsing pes planovalgus deformity 
with posterior tibial tendon insufficiency left foot.

Congenital or developmental defects are not diseases or 
injuries in the meaning of applicable legislation for 
disability compensation purposes. 38 C.F.R. §§ 3.303(c), 4.9. 
VA's General Counsel has held, however, that service 
connection may be granted for diseases (but not defects) of 
congenital, developmental or familial origin if the evidence 
as a whole shows that the manifestations of the disease in 
service constituted "aggravation" of the disease within the 
meaning of applicable VA regulations. VAOPGCPREC 82-90 (July 
18, 1990); 38 C.F.R. §§ 3.303(c), 3.306. Compare 38 C.F.R. § 
4.57.  According to the VA General Counsel's opinion, 
however, a congenital defect can be subject to superimposed 
disease or injury, and if that superimposed disease or injury 
occurs during military service, service-connection may be 
warranted for the resultant disability. VAOPGCPREC 82-90.

An examination to determine the nature and etiology of the 
claimed left foot disorder has not been scheduled or 
accomplished.  Therefore, pursuant to the dictates of the 
VCAA, further development is necessary prior to appellate 
adjudication.  The Board is of the opinion that an 
examination should be accomplished in order to determine the 
current nature and etiology of any left foot disorder.

The veteran is also seeking an increased rating for his 
service-connected lumbosacral strain.  The veteran's 
lumbosacral strain was most recently rated under 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2003), intervertebral disc 
syndrome.  The criteria were amended effective September 23, 
2002, and appropriately addressed by the RO in the June 2003 
supplemental statement of the case.  Recent regulation 
changes, however, that became effective September 26, 2003, 
may affect the way intervertebral disc syndrome is evaluated.  
Diagnostic Code 5293, which has been renumbered as 5243, did 
not undergo any substantive changes itself; however, a 
general rating formula for diseases and injuries of the spine 
was added that is applicable to diagnostic codes 5235 to 
5243.

While the record shows that the veteran was afforded an 
orthopedic examination of his lumbosacral strain in October 
2000, the Board finds that he should be scheduled for an 
additional VA examination that provides the information 
required for an evaluation under the new rating criteria.

Accordingly, the Board finds that additional development is 
required prior to a review of this claim.  See 38 U.S.C.A. § 
5103A (West 2002).  The appellant should be given the 
opportunity to submit additional evidence and argument.  In 
this regard, the VA must ensure that it fulfilled its duty to 
notify the appellant of the evidence necessary to 
substantiate his claims.  See 38 U.S.C.A. § 5103 (West 2002).  
The VA should assist the appellant in these matters prior to 
the Board's review.  See also Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

In view of the above, the case is remanded to the RO via the 
Appeals Management Center in Washington DC for the following:

1.  The RO must review the claims file 
and ensure that all obligations under the 
Veterans Claims Assistance Act of 2000 
(VCAA) have been satisfied.  38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002); 
38 C.F.R. § 3.159(b).  See also 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  The RO should take appropriate steps 
to contact the veteran and afford him the 
opportunity to identify or submit any 
additional pertinent medical evidence in 
support of his claim regarding his left 
foot disorder and lumbosacral strain.  
Based on his response, the RO should 
attempt to procure copies of all relevant 
medical records which have not previously 
been obtained from any identified 
treatment sources.  All attempts to 
secure this evidence must be documented 
in the claims file by the RO.

3.  The RO should arrange for VA 
orthopedic examination of the veteran's 
left foot disorder and service-connected 
lumbosacral strain as indicated below.  
All studies deemed appropriate in the 
medical opinion of the examiner should be 
performed; and, all findings should be 
set forth in detail.  The examiner should 
review the claims folder in conjunction 
with this examination, and this fact 
should be so indicated in the examination 
report.  The rationale for any opinion 
expressed should be included in the 
respective examination reports.  If the 
examiner determines that it is not 
feasible to respond to any of the 
inquiries below, the examiner should 
explain why it is not feasible to 
respond.  The RO should arrange for the 
appellant to undergo the following 
examinations:

A.  The veteran should be afforded VA 
examination of his left foot to determine 
the nature, severity, and etiology of any 
chronic left foot disorder.  A complete 
medical history should be recorded.  
After reviewing the available medical 
records and examining the appellant, the 
examiner should render comments 
specifically addressing the following 
questions: If a chronic disorder is 
diagnosed, and based upon an assessment 
of the entire record, is it at least as 
likely as not (probability of 50 percent 
or better) that such disorder is the 
result of disease or injury in service?  

The examiner is requested to indicate 
whether the veteran has left foot 
disorder which constitutes a defect of 
congenital, developmental, or familial 
origin?  If so, whether the defect was 
aggravated in service due to the 
development of a superimposed disease or 
injury?

B.  The veteran should be afforded VA 
examination of the spine to determine the 
nature and severity of his service 
connected lumbosacral strain.  The 
examiner should provide the range of 
motion of the spine in degrees.  Symptoms 
such as pain, stiffness, or aching in the 
area of the spine affected by injury 
should be noted, as should muscle spasm, 
guarding, or abnormal gait. The presence 
of objective evidence of pain, excess 
fatigability, incoordination, and 
weakness should be noted, as should any 
additional disability due to these 
factors.  The examiner should be provided 
with a copy of the new rating codes found 
at 68 Fed. Reg. 51454-51458 (Aug. 27, 
2003) (to be codified as amended at 38 
C.F.R. § 4.71a, Codes 5235 to 5243, and 
Plate V) to assist in the evaluation of 
the veteran.  The claims folder should be 
made available to the examiner for review 
before the examination.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record, and readjudicate the claims on 
appeal.  If a benefit sought on appeal 
remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and given the opportunity to respond 
thereto.  The supplemental statement of 
the case must contain notice of all 
relevant actions taken on the claim for 
benefits since the June 2003 SSOC, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  Regarding the lumbosacral strain 
claim, the new provisions found at 68 
Fed. Reg. 51454-51458 (Aug. 27, 2003) (to 
be codified as amended at 38 C.F.R. § 
4.71a, Codes 5235 to 5243, and Plate V) 
must be considered.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



